Name: 83/263/EEC: Council Decision of 16 May 1983 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and the Republic of Austria negotiated pursuant to Article XXVIII of the GATT with regard to certain frozen, prepared or preserved vegetables
 Type: Decision
 Subject Matter: plant product;  foodstuff;  Europe;  tariff policy
 Date Published: 1983-06-06

 Avis juridique important|31983D026383/263/EEC: Council Decision of 16 May 1983 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and the Republic of Austria negotiated pursuant to Article XXVIII of the GATT with regard to certain frozen, prepared or preserved vegetables Official Journal L 147 , 06/06/1983 P. 0001 - 0001 Spanish special edition: Chapter 03 Volume 28 P. 0035 Portuguese special edition Chapter 03 Volume 28 P. 0035 COUNCIL DECISION of 16 May 1983 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and the Republic of Austria negotiated pursuant to Article XXVIII of the GATT with regard to certain frozen, prepared or preserved vegetables (83/263/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Republic of Austria, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), announced its intention of modifying or withdrawing tariff concessions in respect of certain frozen, prepared or preserved vegetables for which the Community is Austria's main supplier; Whereas the Commission has entered into negotiations with Austria under Article XXVIII of the GATT ; whereas it has reached a satisfactory agreement with Austria, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of agreed minutes between the European Economic Community and the Republic of Austria negotiated pursuant to Article XXVIII of the GATT with regard to certain frozen, prepared or preserved vegetables is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 16 May 1983. For the Council The President I. KIECHLE AGREEMENT in the form of agreed minutes between the European Economic Community and the Republic of Austria negotiated pursuant to Article XXVIII of the GATT with regard to certain frozen, prepared or preserved vegetables 1. The Delegation of the Commission and the Austrian Delegation of the European Communities have concluded their negotiations under Article XXVIII of the GATT, with a view to modifying or withdrawing the concessions provided for in Schedule XXXII-Austria concerning certain frozen, prepared or preserved vegetables, with the following overall agreement: The concessions set out in Schedule XXXII-Austria as they appear in Part A of Annex I are replaced by: (a) the concessions which will be bound under the GATT, as set out in Part C of Annex I; (b) the autonomous concessions as set out in the exchange of letters (Annex II). The provisions contained in this paragraph will enter into force on the same date. 2. If Austria were to consider ending the autonomous concessions as mentioned under 1 (b) above, Austria undertakes to initiate consultations with the Community with a view to compensating the Community. In these consultations, the Community will be able, on a bilateral basis, to assert rights equivalent to those which it would then have under Article XXVIII of the GATT. Brussels, ... On behalf of the Council of the European Communities For the Government of the Republic of Austria ANNEX I To the Director General GATT Geneva Negotiations relating to Schedule XXXII-Austria The Delegations of the Commission of the European Communities and of Austria have concluded their negotiations under Article XXVIII for the modification or withdrawal of concessions provided for in Schedule XXXII-Austria as set out in the report attached. Brussels, ... For the Delegation of the Commission of the European Communities For the Delegation of Austria (subject to ratification) Results of negotiations under Article XXVIII for the modification or withdrawal of concessions in the Schedule XXXII-Austria initially negotiated under the Geneva (1967) Protocol CHANGES IN SCHEDULE XXXII-AUSTRIA A. Concessions to be withdrawn >PIC FILE= "T0023537"> C. Reduction or modification of rates bound in the existing schedules >PIC FILE= "T0023538"> ANNEX II Republik Ã sterreich Bundesministerium fÃ ¼r Handel, Gewerbe und Industrie Brussels, 12 January 1983 Sir, I have the honour to inform you that, with reference to the Agreement between the European Economic Community and the Republic of Austria of 21 July 1972, and in particular Article 15 thereof, in which the Contracting Parties declare their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products, the Republic of Austria hereby grants to the European Economic Community, on- a unilateral basis, the following tariff concessions: >PIC FILE= "T0023539"> The concessions are in addition to those set out in the letter of 21 July 1972 sent by the Head of the Austrian Delegation, Mr A. Marquet, to the Head of the Community Delegation, Mr E.P. Wellenstein. I should be grateful if you would confirm whether you are in agreement with the content of this letter. Please accept, Sir, the assurance of my highest consideration. (Subject to ratification) G. WAAS Mr Michel Jacquot, Negotiating Advisor, Directorate General for Agriculture, Commission of the European Communities, Rue de la Loi, 200, B-1049 Brussels. Commission of the European Communities Brussels, 12 January 1983. Sir, I have the honour to confirm my agreement to the content of your letter of 12 January 1983, which reads as follows: "I have the honour to inform you that, with reference to the Agreement between the European Economic Community and the Republic of Austria of 21 July 1972, and in particular Article 15 thereof, in which the Contracting Parties declare their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products, the Republic of Austria hereby grants to the European Economic Community, on a unilateral basis, the following tariff concessions: >PIC FILE= "T0023540"> The concessions are in addition to those set out in the letter of 21 July 1972 sent by the Head of the Austrian Delegation, Mr A. Marquet, to the Head of the Community Delegation, Mr E.P. Wellenstein. I should be grateful if you would confirm whether you are in agreement with the content of this letter." Please accept, Sir, the assurance of my highest consideration. M. JACQUOT Mr Gerhard Waas, Director, Bundesministerium fÃ ¼r Handel, Gewerbe und Industrie, Stubenring 1, A-1010 Vienna.